Case 2:18-cr-20668-GCS-DRG ECF No. 75 filed 08/07/20   PageID.1206   Page 1 of 10




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                  Plaintiff,
                                            Case No. 18-20668
 vs.
                                            HON. GEORGE CARAM STEEH
 JUNIOR ASMAR, D-1,

               Defendant.
 ___________________________/

                ORDER DENYING DEFENDANT’S MOTION
              FOR COMPASSIONATE RELEASE [ECF No. 71]

       Defendant Junior Asmar moves the Court for compassionate release

 from prison due to dangers posed by COVID-19. For the reasons set forth

 below, Defendant’s motion is DENIED.

 I.    Factual Background

       Defendant Junior Asmar pled guilty to conspiring to distribute

 marijuana and launder money arising from his participation in a conspiracy

 involving an unlicensed medical marijuana dispensary. The scheme

 began as early as 2016 and involved growing marijuana in the Detroit

 Metro Area and using a number of businesses to launder the millions of

 dollars in proceeds.



                                      -1-
Case 2:18-cr-20668-GCS-DRG ECF No. 75 filed 08/07/20        PageID.1207    Page 2 of 10




       Defendant was indicted in 2018, and on May 6, 2019 he was

 sentenced to a term of 60 months imprisonment, followed by a term of

 supervised release of four years. Defendant began serving his sentence

 on June 20, 2019 and has a projected statutory release date of September

 21, 20221. He has served approximately 22% of his sentence and

 approximately 33% of his projected prison term. Defendant is housed at

 FCI Morgantown in Morgantown, West Virginia.

       Defendant is 47 years old and asserts he has medical conditions

 which place him at a greater risk of contracting and suffering the most

 severe consequences of COVID-19. Specifically, Defendant describes his

 health as follows:

       (1) is medically obese; (2) was an everyday cigarette smoker (before
       he entered prison); (3) has struggled with substance abuse in the
       past (including the regular smoking of marijuana and the over-
       consumption of alcohol); (4) is a borderline diabetic (with a
       Hemoglobin A1C count of between 5.8-6.0, which means that he is
       at a significantly increased risk of full-blown diabetes); and (5) has
       fluctuating blood pressure (indicating hypertension), which has been
       as high as 154/98 and is almost consistently over 135/80 (over the
       past year).

 [ECF No. 71, PageID.983-984]. Defendant asserts that these medical

 conditions taken in the aggregate, along with his status as a prisoner, put


 1
   The government avers that defendant’s projected release date is September 21, 2023.
 However, defendant attaches an exhibit which is a screenshot of a BOP webpage that
 lists defendant’s projected release date as September 21, 2022.
                                         -2-
Case 2:18-cr-20668-GCS-DRG ECF No. 75 filed 08/07/20    PageID.1208     Page 3 of 10




 him at high risk of falling ill with COVID-19 and having serious medical

 complications or death if he is infected.

       Defendant’s medical records show that upon arriving at FCI

 Morgantown, he declined the influenza and Tdap vaccines [ECF No. 73-3,

 PageID.1111-1112]. Defendant did not report any notable health

 concerns during his initial screening with the Bureau of Prisons (“BOP”).

 He denied having diabetes, cardiovascular problems and hypertension.

 Defendant did report daily marijuana use and his medical exam recorded

 his blood pressure as 154/98. Defendant did not report taking any

 medications [ECF No. 73-5, PageID.1116-1119].

       Defendant’s November 14, 2019 medical record showed that his BMI

 was 38.4 which the CDC categorizes as “obese.” [ECF No. 73-4, PageID

 1114]. The BOP reports that Defendant currently has the following

 conditions: tinea cruris (jock itch); cannabis use disorder, severe;

 retinopathy, NOS (eye condition); dermatitis, unspecified (skin

 inflammation); low back pain; hematuria, unspecified (blood in urine); and

 prediabetes [ECF No. 73-7, PageID 1124].

       On June 10, 2020, Defendant sent a request to the Warden at FCI

 Morgantown requesting that the BOP file a motion for reduction of

 sentence under 18 U.S.C. § 3582(c)(1)(A)(I). Defendant’s request was


                                       -3-
Case 2:18-cr-20668-GCS-DRG ECF No. 75 filed 08/07/20   PageID.1209   Page 4 of 10




 denied by the Warden on July 13, 2020.

       At present there have been zero confirmed inmate cases of COVID-

 19 and one confirmed staff case at FCI Morgantown. Testing is reportedly

 performed at the facility when inmates are symptomatic. In his request for

 release, Defendant asks the Court to modify his sentence under such

 restrictions and conditions as it deems appropriate, including non-custodial

 release, release on tether, or home confinement.

       The BOP has been directed by the Attorney General to assess its

 entire prison population to determine which inmates face the most risk from

 COVID-19, pose the least danger to public safety, and can safely be

 granted home confinement. 03-26-2020 Directive to BOP; 04-03-2020

 Directive to BOP. This process necessarily requires the BOP to identify

 the best candidates for release, ensure that their homes are suitable for

 home confinement, and arrange a way to quarantine each of them for 14

 days. As of August 3, 2020, these directives have resulted in at least

 7,282 inmates being placed on home confinement. See BOP COVID-19

 Website.

 II.   Legal Standard

       This Court’s authority to grant Defendant’s request for

 compassionate release is governed by 18 U.S.C. § 3582(c)(1)(A), as


                                      -4-
Case 2:18-cr-20668-GCS-DRG ECF No. 75 filed 08/07/20       PageID.1210   Page 5 of 10




 amended by the First Step Act of 2018. This section allows for judicial

 modification of an imposed term of imprisonment when three criteria have

 been met: (1) the defendant has first exhausted all administrative remedies

 with the BOP or at least allowed the BOP 30 days to act on his request

 before seeking compassionate release on their own motion; (2)

 extraordinary and compelling reasons warrant such a reduction; and (3)

 the reduction is consistent with the applicable policy statements issued by

 the Sentencing Commission and the court has considered the factors set

 forth in section 3553(a). 18 U.S.C. § 3582(c)(1)(A)(i).

       An “extraordinary and compelling reason” for the reduction can be

 satisfied in cases where a defendant’s medical conditions or overall state

 of health are such that they cannot be treated effectively or will worsen in a

 custodial environment. To qualify, a defendant must have a medical

 condition, age-related issue, family circumstance, or other reason that

 satisfies the criteria in USSG § 1B1.13(1)(A) & cmt. n.1, and he must “not

 [be] a danger to the safety of any other person or to the community,”

 USSG § 1B1.13(2).

       Before granting a motion for compassionate release, the Court must

 review the § 3553(a) factors to the extent that they are applicable and

 determine whether they support or undermine the sentence reduction.


                                      -5-
Case 2:18-cr-20668-GCS-DRG ECF No. 75 filed 08/07/20    PageID.1211   Page 6 of 10




 III.   Analysis

        A.   Exhaustion of Administrative Remedies

        Defendant has exhausted his administrative remedies by submitting

 a request to the Warden on June 10, 2020. The BOP denied the request

 on July 13, 2020.

        B.   Extraordinary and Compelling Reason

        Defendant bases his request for release on his medical conditions

 including his obesity, being a former smoker, struggling with substance

 abuse, being a borderline diabetic and having fluctuating high blood

 pressure. Defendant contends that his medical conditions taken together,

 along with his status as a prisoner, place him at higher risk of contracting

 COVID-19 if exposed as well as making him more vulnerable to

 complications from the virus.

        The CDC has found a number of medical conditions place individuals

 at risk for severe illness from COVID-19—namely, over 65 years of age,

 serious heart conditions, the immunocompromised, severe obesity (defined

 as BMI of 40 or higher), diabetes, chronic kidney disease, and liver

 disease. www.cdc.gov (People Who Are at Higher Risk for Severe Illness).

 Asmar’s medical records confirm that he is obese (though not severely

 ovese), with a BMI of 38.4, which the CDC has identified as a risk factor for


                                      -6-
Case 2:18-cr-20668-GCS-DRG ECF No. 75 filed 08/07/20    PageID.1212   Page 7 of 10




 COVID-19. And, while not a diabetic, he has also been diagnosed as

 having prediabetes. Given the heightened risk that COVID-19 poses to

 someone with obesity and diabetes, Asmar has satisfied the eligibility

 threshold that he has a medical condition that would qualify him for

 compassionate release during the pandemic.

       However, under Section 1B1.13, the Court must perform an

 individualized assessment, as an individual defendant’s relative risk varies

 widely. See United States v. Austin, No. 15-20609, 2020 WL 2507622, at

 *4–*5 (E.D. Mich. May 15, 2020). Relevant considerations include the

 precautions at the prison, the number of COVID-19 cases there, whether

 and how much that number might increase or decrease, the prison’s

 medical facilities, the defendant’s release plan, the threat from COVID-19

 in his release location, his access to medical care if released, and his

 willingness to abide by release restrictions and social-distancing protocols.

 See id.

       FCI Morgantown has zero confirmed inmate and one confirmed staff

 COVID-19 cases, though the Court acknowledges that there may be

 undiagnosed cases due to the lag time involved in obtaining test results

 and that fact that asymptomatic individuals are not currently being tested.

 The Court also notes that according to Defendant’s prison medical records,


                                      -7-
Case 2:18-cr-20668-GCS-DRG ECF No. 75 filed 08/07/20     PageID.1213    Page 8 of 10




 he declined the influenza and Tdap vaccines after arriving at Morgantown.

 The government offers this information to support their argument that

 Defendant will not take appropriate measures to protect himself from

 contracting COVID-19 even if he is released.

       Finally, section 1B1.13(2) only permits release if a “defendant is not a

 danger to the safety of any other person or to the community, as provided

 in 18 U.S.C. § 3142(g).” It thus prohibits the release of dangerous

 offenders, including many drug dealers, even without any indication that

 they engaged in violence. See United States v. Stone, 608 F.3d 939, 947–

 48 & n.6 (6th Cir. 2010).

       Defendant cites to a number of recent cases granting compassionate

 release [ECF No. 71; PageID. 979-983]. However, those cases can all be

 distinguished on the basis that the defendants have more serious health

 conditions, they served a greater percentage of their sentence, they faced

 a greater risk of infection due to the circumstances at their institution,

 and/or they were found not to be a danger to their community. See United

 States v. Jermaine Readus, No. 16-20827, 2020 WL 2572280 (E.D. Mich.

 May 21, 2020); Lanel Loyd v. United States, No. 15-20394, 2020 WL

 2572275 (E.D. Mich. May 21, 2020); United States v. Joshua Elisha-

 Duwane White, No. 13-20653, 2020 WL 2557077 (E.D. Mich. May 20,


                                       -8-
Case 2:18-cr-20668-GCS-DRG ECF No. 75 filed 08/07/20     PageID.1214    Page 9 of 10




 2020); United States v. Walid Jamil, No. 15-00264, 2020 WL 2614877

 (N.D. Cal. May 21, 2020); United States v. Rodriguez, No. 03-cr-00271,

 2020 WL 1627331 (E.D. Pa. Apr. 1, 2020).

       After giving due consideration to of all of the relevant factors in this

 case, the Court concludes that there is not an extraordinary and compelling

 reason to modify Defendant’s sentence under 18 U.S.C. § 3582(c)(1)(A)(i).

       C.    18 U.S.C. § 3553(a) Factors

       Even if Defendant presented an extraordinary and compelling reason

 for the Court to modify his sentence, the § 3553(a) factors, including his

 history and characteristics, seriousness of the offense, promoting respect

 for the law, and providing just punishment weigh in favor of denying his

 request for compassionate release.

       Defendant was convicted of nonviolent counts that involved the sale

 of medical marijuana through an unlicensed dispensary he was associated

 with, along with the laundering of monetary instruments. While this case

 did not feature any allegations of violence or firearms use/possession,

 Defendant does have a prior criminal record. Defendant pled guilty in 1994

 and 2001 to separate felony drug charges. Furthermore, in 2002 he was

 convicted of aggravated assault. Defendant’s prior drug and assault

 convictions did not deter him from participating in a multi-million-dollar


                                       -9-
Case 2:18-cr-20668-GCS-DRG ECF No. 75 filed 08/07/20               PageID.1215   Page 10 of 10




 marijuana trafficking business.

       Defendant has served 22% of the original sentence imposed by this

 Court. See United States v. Kincaid, No. 19-6271, 2020 WL 2521303, at

 *1 (6th Cir. May 18, 2020) (noting that it was not even “a close question”

  that a district court properly denied compassionate release on the basis

  that the defendant “had served only a fraction of her sentence,” there

  roughly 15%). As the Court observed during the initial sentencing hearing

  of a co-defendant, this was a “significant operation” that “deserves a heavy

  sentence.” [ECF No. 55: Tr., 644-45]. Ultimately, the Court finds that such

  a drastic reduction of Defendant’s sentence would not deter him from

  future criminal behavior.

        For the reasons outlined above, Defendant’s motion for

  compassionate release is DENIED.

  Dated: August 7, 2020

                                            s/George Caram Steeh
                                            GEORGE CARAM STEEH
                                            UNITED STATES DISTRICT JUDGE


                                 CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record on
                       August 7, 2020, by electronic and/or ordinary mail.

                                       s/Brianna Sauve
                                         Deputy Clerk



                                            - 10 -
